Citation Nr: 0918398	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  02-05 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic right ear 
hearing loss disability.  

2.  Entitlement to service connection for chronic left ear 
hearing loss disability.  

3.  Entitlement to an increased disability evaluation for the 
Veteran's gross tremor of the closed hands, the fingers, and 
the tongue, currently evaluated as 80 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The Veteran had active service from October 1974 to August 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which, in pertinent 
part, denied service connection for chronic right ear hearing 
loss disability and chronic left ear hearing loss disability 
and an increased disability evaluation for the Veteran's 
gross tremor of the closed hands, the fingers, and the 
tongue.  In June 2004, the Board remanded the Veteran's 
appeal to the RO for additional action.  

In August 2008, the Board again remanded the Veteran's appeal 
to the RO for additional action.  In November 2008, the RO 
increased the evaluation for the Veteran's gross tremor of 
the closed hands, the fingers, and the tongue from 30 to 80 
percent and effectuated the award as of August 15, 2000.  

The issue of an increased evaluation for the Veteran's gross 
tremor of the closed hands, the fingers, and the tongue is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the Veteran if further action is required on his 
part.  

In July 2004, the Veteran submitted claims of entitlement to 
both an increased evaluation for his post-operative right 
knee meniscectomy residuals and a total rating for 
compensation purposes based on individual unemployability.  
It appears that the RO has not had an opportunity to act upon 
the claims.  Therefore, the issues are referred to the RO for 
action as may be appropriate.  Black v. Brown, 10 Vet. App. 
279 (1997).  


FINDINGS OF FACT

1.  The report of the Veteran's February 1974 physical 
examination for service 


entrance states that the Veteran was diagnosed with right ear 
high frequency hearing loss disability for VA purposes.  

2.  The Veteran's preexisting right ear hearing loss 
disability did not increased in severity during active 
service.  

3.  Chronic left ear hearing loss disability for VA purposes 
was not objectively manifested during active service or for 
many years thereafter.  The Veteran's chronic left ear 
hearing loss disability has not been shown to have originated 
during active service.  


CONCLUSIONS OF LAW

1.  Chronic right ear hearing loss disability was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.326(a), 
(2008).  

2.  Chronic left ear hearing loss disability was not incurred 
in or aggravated by active service and may not be presumed to 
have been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.326(a), (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
Veteran's claims for service connection, the Board observes 
that the RO issued VCAA notices to the Veteran in May 2001, 
July 2004, and October 2008 which informed him of the 
evidence generally needed to support a claim of entitlement 
to service connection and the assignment of an evaluation and 
effective date for an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claims.  The May 2001 duty to 
assist notice was issued to the Veteran prior to the December 
2001 rating decision from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Veteran has been 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The Veteran requested 
a hearing before a VA hearing officer.  He subsequently 
cancelled the scheduled hearing.  The Veteran's appeal has 
been repeatedly remanded by the Board for additional 
development of the record.  There remains no issue as to the 
substantial completeness of the Veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).  

A veteran who served during wartime service after December 
31, 1946, is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  Only such conditions 
as are recorded in examination reports are to be considered 
as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. 
§ 3.304(b) (2008).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
To rebut the presumption of aggravation, there must be clear 
and unmistakable evidence (obvious or manifest) that the 
increase in severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2008).  The presumption of aggravation is not 
applicable unless the preservice disability underwent an 
increase in severity during service.  Falzone v. Brown, 8 
Vet. App. 398, 402 (1995); Routen v. Brown, 10 Vet. App. 183, 
187 (1997).  



A.  Right Ear Hearing Loss Disability

At his February 1974 physical examination for service 
entrance, the Veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
-
55

The Veteran was diagnosed with right ear high frequency 
hearing loss.  Given this fact, the Veteran is not entitled 
to the presumption of soundness as to right ear hearing loss 
disability.  Therefore, it is necessary to determine whether 
that disability increased in severity during active service.  

At a March 1976 physical evaluation conducted for an Army 
medical evaluation board, the Veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
-
45

An April 2000 VA audiological evaluation notes that the 
Veteran complained of progressive bilateral hearing 
impairment.  Contemporaneous VA audiometric testing revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
60
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear.  The Veteran was diagnosed with 
bilateral sensorineural hearing loss disability.  

In his August 2000 claim for service connection, the Veteran 
advanced that "my hearing is going bad caused by my 
[military occupational specialty] power generators."  

In his March 2002 notice of disagreement, the Veteran 
advanced that his military duties involved power generation 
and motor repair.  He was exposed to high pitched noise and 
provided with inadequate hearing protection by the military.  

At a June 2005 audiological VA examination for compensation 
purposes, the Veteran complained of bilateral hearing loss 
disability.  He reported that he had been exposed to noise 
associated with power generators during active service.  The 
examiner commented that the Veteran's claims file was not 
available for review.  On examination, the Veteran exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
65
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear.  The Veteran was diagnosed with 
bilateral sensorineural hearing loss disability.  The 
examiner commented that:

No C-file available for review.  
[Patient] was seen at the Columbia VAOPC 
on 4/13/05.  Results of that exam are 
consistent with results obtained at 
today's appt.  The case history patient 
provided five years ago is consistent 
with that obtained today.  Patient's 
hearing has not changed in five years.  
The configuration of patient's hearing 
loss is consistent with a history of 
noise exposure.  Patient reports 
service-related noise exposure and denies 
any other exposure to noise.  Based on 
patient's report, it is likely as not 
service-related noise exposure caused his 
hearing loss and tinnitus for both ears.  
In an October 2007 addendum to the June 2005 VA examination 
report, the examiner clarified that:

C-file was reviewed today.  [Service 
treatment records] contain an entrance 
audio dated February 1974 which reveals a 
moderate high-frequency hearing loss 
[right ear]; and normal hearing acuity 
[left ear].  [Service treatment records] 
also contain a separation audio dated 
March 1976 which also reveals a moderate 
high-frequency hearing loss [right ear]; 
and normal hearing acuity [left ear].  
Comparison of entrance audio to 
separation audio does not reveal a 
standard threshold shift [both ears].  
Therefore, Veteran's hearing loss [right 
ear] was present when he entered the 
service (pre-existing) and his hearing 
was unchanged at separation.  

At an October 2008 VA examination for compensation purposes, 
the Veteran complained of impaired hearing of several years' 
duration.  He presented an inservice history of noise 
exposure which included firearm and generator-related noise.  
The Veteran was diagnosed with bilateral sensorineural 
hearing loss disability.  The examiner commented that:

Review of this patient's C-file revealed 
an audiological evaluation on February 1, 
1974, which shows a high frequency 
hearing loss in his left (sic) ear.  
Pure-tone testing showed a moderate loss 
at 4000 Hz, but automatic audiometry 
showed loss also at 3000 and 6000 Hz.  
The right (sic) ear was within normal 
limits.  

Evaluation on March 15, 1976, shows no 
worsening of his preexisting loss in his 
left (sic) ear at 4000 Hz.  Neither 3000 
Hz nor 6000 Hz were tested in either ear.  
The right (sic) ear was within normal 
limits.  
Based upon the facts just reported and 
the patient stating that he has noticed 
hearing problems for only the past 
several years, in this audiologist's 
opinion, this patient's hearing loss is 
not due to nor (sic) caused by noise 
exposure in the military.  

The Board observes that the examiner erroneously stated that 
the Veteran's left ear hearing loss disability rather than 
his right ear hearing loss disability existed prior to active 
service and the Veteran's right ear rather than his left ear 
was found to be normal at the February 1974 physical 
examination for service entrance.  Given the consistency of 
the errors, it is clear that the examiner's misstatements 
were the result of her failure to proofread her examination 
report rather than any significant clinical findings.  

The Veteran's pre-existing right ear hearing loss disability 
did not increase in severity during active service.  
Audiometric testing conducted at the March 1976 Army physical 
evaluation revealed that the Veteran's hearing acuity either 
remained the same or improved slightly as compared to the 
findings of the February 1974 physical examination for 
service entrance.  Indeed, the Veteran does not advance that 
his pre-existing right ear hearing loss disability increased 
in severity during active service.  As there is no objective 
evidence of an inservice increase in the severity of the 
Veteran's right ear hearing loss disability, the Board 
concludes that he is not entitled to the presumption of 
aggravation.  

The Veteran's claim is supported solely by his own written 
statements on appeal.  The Court has held that a lay witness 
is generally not capable of offering evidence involving 
medical knowledge such as the causation of a particular 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of any competent evidence that the 
Veteran's pre-existing right ear hearing loss disability 
increased in severity during active service, the Board finds 
that service connection is not warranted.  



B.  Left Ear Hearing Loss Disability

The Veteran's service treatment records make no reference to 
chronic left ear hearing loss disability for VA purposes.  At 
the March 1976 physical evaluation conducted for an Army 
medical evaluation board, the Veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
15
-
20

At the April 2000 VA audiological evaluation, the Veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
25
35
60
60

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The Veteran was diagnosed with 
bilateral sensorineural hearing loss disability.  

In his August 2000 claim for service connection, the Veteran 
reported that he suffered from hearing loss disability as the 
result of his military duties which involved power 
generators.  T 

In his March 2002 notice of disagreement, the Veteran 
advanced that his military duties involved power generation 
and motor repair.  He was exposed to high pitched noise and 
provided with inadequate hearing protection by the military.  

In a July 2004 written statement, the Veteran reiterated that 
his chronic hearing loss disability was caused by his 
inservice noise exposure.  

At the June 2005 VA examination for compensation purposes, 
the Veteran complained of bilateral hearing loss disability.  
He reported that he had been exposed to noise associated with 
power generators during active service.  The examiner 
commented that the Veteran's claims file was not available 
for review.  On examination, the Veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
35
60
65

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  The Veteran was diagnosed with 
bilateral sensorineural hearing loss disability.  The 
examiner commented that "it is likely as not service-related 
noise exposure caused his hearing loss" "based on patient's 
report."  The October 2007 addendum to the June 2005 VA 
examination report clarified that the Veteran's claims file 
had been reviewed and "comparison of entrance audio to 
separation audio does not reveal a standard threshold shift 
[both ears]."  The examiner concluded that the Veteran's 
"hearing was unchanged at separation."  

At the October 2008 VA examination for compensation purposes, 
the Veteran was diagnosed with bilateral sensorineural 
hearing loss disability.  The examiner commented that:

Based upon the facts just reported and 
the patient stating that he has noticed 
hearing problems for only the past 
several years, in this audiologist's 
opinion, this patient's hearing loss is 
not due to nor (sic) caused by noise 
exposure in the military.  

The Board has reviewed the probative evidence of record.  
Chronic left ear hearing loss disability was not manifested 
during active service or for many years thereafter.  No 
competent professional has attributed the onset of the 
Veteran's chronic left ear sensorineural hearing loss 
disability to active service.  While the report of the June 
2005 VA examination for compensation purposes states that the 
Veteran's bilateral hearing loss disability was consistent 
with his history of inservice noise exposure, the Board notes 
that the opinion was rendered without the benefit of a review 
of the claims file.  It was subsequently negated by the 
October 2007 addendum to the examination report prepared 
after a review of the clinical record.  Indeed, the report of 
the October 2008 VA examination for compensation purposes 
expressly negates the conclusion that the Veteran's chronic 
left ear hearing loss disability was etiologically related to 
his inservice noise exposure.  

The Veteran advances that he manifested chronic left hearing 
loss disability as the result of his inservice noise 
exposure.  The Veteran's claim is supported solely by his own 
written statements.  Such statements are not competent to 
support a claim for service connection.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As the claimed 
disability was not objectively manifested during or to have 
otherwise originated during active service, the Board 
concludes that service connection for chronic left ear 
hearing loss disability is not warranted.  


ORDER

Service connection for chronic right ear hearing loss 
disability is denied.  

Service connection for chronic left ear hearing loss 
disability is denied.  


REMAND

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
clarified that adequate VCAA notice where a claimant is 
seeking an increased evaluation requires that the VA notify 
the claimant that: (1) he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is to be 
evaluated contains criteria necessary for entitlement to a 
higher disability evaluation which would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability evaluation will 
be determined by applying relevant diagnostic codes; and (4) 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the VA 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  The RO issued VCCA notices to the 
Veteran and his accredited representative which failed to 
provide any notice of the specific criteria for an increased 
evaluation under 38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 
8501 (2008).  

In reviewing the report of the October 2008 VA examination 
for compensation purposes, the Board observes that the 
Veteran's gross tremor disorder was determined to be severe 
in nature and to have apparently increased in severity since 
the prior evaluations of record.  However, the examiner 
failed to note whether the Veteran's gross tremor was of the 
"progressive grave type."  Such a finding is required to 
determine whether or not the Veteran's gross tremor meets or 
approximates the criteria for assignment of a 100 percent 
evaluation under the Diagnostic Code 8501.  The VA's duty to 
assist includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008); and the Court's 
decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) are fully met.  
2.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his gross tremor of the 
closed hands, the fingers, and the 
tongue.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  The examiner 
should specifically state whether the 
Veteran's gross tremor was of the 
"progressive grave type."  

Send the claims folder to the examiner 
for review of pertinent documents 
therein. The examination report should 
specifically state that such a review was 
conducted.

3.  Then readjudicate the issue of the 
Veteran's entitlement to an evaluation in 
excess of 80 percent for his gross tremor 
of the closed hands, the fingers, and the 
tongue.  If the benefits sought on appeal 
remain denied, the Veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  They should be given the 
opportunity to respond to the SSOC.

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


